RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3789-19

D.R.,

         Plaintiff-Respondent,

v.

T.A.D.,

     Defendant-Appellant.
________________________

                   Submitted May 3, 2021 – Decided September 15, 2021

                   Before Judges Hoffman and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Passaic County,
                   Docket No. FV-16-1375-19.

                   Fiorello, Puccio & Fiorello LLC, attorneys for
                   appellant (Linda Couso Puccio, on the brief).

                   Respondent has not filed a brief.

PER CURIAM
      Defendant appeals from the January 28, 2020 Family Part order entering

a final restraining order (FRO) against her on predicate bases of criminal

mischief and harassment. Defendant argues the trial court erred: 1) in finding

that the parties were in a dating relationship, 2) by admitting into evidence and

relying on an unauthenticated video of the alleged incident between the parties,

and 3) in finding that the FRO was necessary to protect plaintiff. For the reasons

set forth below, we affirm.

      Plaintiff filed a domestic violence complaint against defendant on March

20, 2019, and the court entered a temporary restraining order (TRO) against

defendant the same day. Both parties appeared pro se on January 28, 2020.

      At the FRO hearing, plaintiff testified that he and defendant dated and that

their relationship was a non-exclusive relationship. Plaintiff and defendant

would go to a bar and play pool together, and defendant would come over to

plaintiff’s house on numerous occasions. Plaintiff testified that he was "in the

stages of getting to know [defendant]," and that the parties' relationship was on

and off. The parties' relationship spanned the course of a year; however, there

were some months where they did not have any communication because

defendant was in Florida. Plaintiff and defendant never lived together in the

same house.


                                                                           A-3789-19
                                        2
      On March 18, 2019, at approximately 6:20 a.m., defendant showed up at

the residence of another girlfriend of plaintiff. A video showed defendant,

screaming and yelling while driving her car around the other girlfriend's

property. At one point, defendant yelled out, "Do you wanna call the cops on

me . . . ?" Defendant also caused her vehicle, a rental car, to hit plaintiff's

vehicle, which was parked.      At trial, defendant did not dispute the events

depicted in the video, acknowledging that she went to the other girlfriend's home

that morning and that she screamed and shouted while she was there. Defendant

even apologized on the record for her behavior.

      At the conclusion of the hearing, the court found that plaintiff had proven

the predicate acts of harassment and criminal mischief, and that a restraining

order was required to protect plaintiff from defendant. This appeal followed.

      Our scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). We owe substantial deference to the Family Part's

findings of fact because of its special expertise in family matters. Id. at 413

(citations omitted). Deference is especially appropriate in bench trials when the

evidence is "largely testimonial and involves questions of credibility." Id. at

412 (citations omitted). A trial judge who observes witnesses and listens to their

testimony is in the best position to "make first-hand credibility judgments about


                                                                           A-3789-19
                                        3
the witnesses who appear on the stand . . . ." N.J. Div. of Youth & Fam. Servs.

v. E.P., 196 N.J. 88, 104 (2008). We will not disturb a trial court's factual

findings unless "they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice." Cesare, 154 N.J. at 412 (quoting Rova Farms Resort, Inc. v. Invs.

Ins. Co. of Am., 65 N.J. 474, 484 (1974)). However, we do not accord such

deference to legal conclusions and review such conclusions de novo. Thieme v.

Aucoin-Thieme, 227 N.J. 269, 283 (2016).

      To determine whether the entry of an FRO is appropriate, the court must

first "determine whether the plaintiff has proven, by a preponderance of the

credible evidence, that one or more of the predicate acts set forth in N.J.S.A.

2C:25-19[(a)] has occurred." Silver v. Silver, 387 N.J. Super. 112, 125 (App.

Div. 2006). If the court finds the defendant committed a predicate act of

domestic violence, then the second inquiry "is whether the court should enter a

restraining order that provides protection for the victim." Id. at 126. While the

second inquiry "is most often perfunctory and self-evident, the guiding standard

is whether a restraining order is necessary, upon an evaluation of the factors set

forth in N.J.S.A. 2C:25–29[(a)](1) to –29[(a)](6), to protect the victim from an

immediate danger or to prevent further abuse." Id. at 127.


                                                                           A-3789-19
                                        4
      Defendant argues the trial court erred in finding that the parties had a

dating relationship, and that such findings were contrary to the evidence

presented at the hearing. This argument has no merit, and we disagree. The

trial court determined that the level of engagement between the parties was high,

the level of emotional involvement was high, and the time period was extensive.

"A trial court's findings should be disturbed only if they are so clearly mistaken

'that the interests of justice demand intervention and correction.'"       State v.

Elders, 192 N.J. 224, 244 (2007) (quoting State v. Johnson, 42 N.J. 146, 162

(1964)). There is enough competent, relevant and reasonably credible evidence

in the record to support the trial court’s finding of a dating relationship. Cesare,

154 N.J. at 412. We conclude such a finding is not "clearly mistaken." Elders,

192 N.J. at 244.

      Defendant next argues the trial court erred by admitting into evidence, and

relying on, an unauthenticated video of the alleged incident on March 18, 2019.

Plaintiff testified that he was asleep at the time of alleged incident, and that he

only learned of the events that occurred when he viewed the video at a later date.

Defendant did not dispute any of the salient facts depicted in the video, and even

apologized for her conduct. While not properly authenticated, receipt of the




                                                                             A-3789-19
                                         5
video in evidence constitutes harmless error where the video focuses entirely on

undisputed facts. See State v. Wilson, 135 N.J. 4, 21-22 (1994).

      Finally, we reject defendant's contention that the trial court findings did

not establish that an FRO was necessary to protect plaintiff from further abuse.

Defendant admitted to committing two predicate acts of domestic violence at

6:20 a.m. outside a private residence. The trial court also found defendant was

likely to commit future acts of domestic violence against plaintiff based on

testimony about her conduct after issuance of the TRO. Given our deferential

standard of review, and having reviewed the record in its totality, we find no

basis to disturb the trial court's fact and credibility findings, nor do we find any

reason to second-guess its legal conclusions with regard to the second prong of

Silver. See Cesare, 154 N.J. at 411-12.

      All other points raised by defendant lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-3789-19
                                         6